DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-40 are directed to abstract idea without significantly more. The claim(s) recite(s) A method of performing a biological experiment, the method comprising: accessing an experiment protocol and corrective protocols, the experiment protocol specifying a sequence of operations and prescribed conditions for carrying out the biological experiment.  This judicial exception is not integrated into a practical application because recited steps of accessing measuring, obtaining, comparing, interrupting, terminating, resuming, and detecting steps recited in the claims are all steps which can be performed mentally and with one’s eyes (sensors) or other known sensing devices. It is noted that no protocol is specified. However, such an experiment protocols can be in one’s mind and accessed from such. One observe and make measurements of the contents of the container visually, and mentally compare any values or observed measurements and mentally change the protocol/mental instructions as desired. Concepts that can be performed in the human mind are abstract ideas as recognized by the court decisions listed in MPEP § 2106.04(a)(2)(III)(B).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because reciting placing cells and growth medium placed in a container in an enclosure. When considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. Thus, does not amount to significantly because performing cell cultures within a container and in an enclosure was previously commonly known in the art as exemplified in Blanchard WO 2016/161174.
Claim Interpretation
It is noted that it is not specified who and/or what is required to perform each of the steps  recited in the claims. It is noted that a sequence of operations and prescribed conditions are not specifically defined in the claims. Any action can be considered an “operation” furthermore the term “prescribed” is relative. The term threshold is presumed to refer to some unspecified value.  
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the sensors" in line.  There is insufficient antecedent basis for this limitation in the claim.
The term “critical threshold” in claims 30 and 32is a relative term which renders the claim indefinite. The term “critical threshold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered a critical threshold (value) to one person may be considered as such by another and vice versa.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard, WO 2016/161174 A1.
Blanchard teaches  (claims 1,6, 14, 17; page 2, lines 5-10, page 10, line 26-page 11, line 24; page 19, line 9-page 20, line 22; page 23, lines 20-25; page 25, lines 11-32; page 26, line 27-page 27, line 22; page 32, lines 26-32; page 30, lines 1-8) a method of performing a biological experiment (claim 1 in conjunction with page 10, line 26-page 11, line 24: the culture vessels contain reagents useful for performing a particular experiment), 
the method comprising:  accessing a protocol for a biological experiment that specifies a sequence of operations and prescribes a plurality of conditions for carrying out the biological
experiment in a defined space, the protocol being associated with corrective protocols for particular conditions of the plurality of conditions, the corrective protocols specifying operations for remediating respective ones of the particular conditions when the particular conditions as observed during the biological experiment deviate from the particular conditions as prescribed (page 10, line 31 speaks of experimental protocols; page 29, lines 15-17 of an automation system protocol; see also page 32, lines 26-32. Corrective protocols are implicit in the computer controlled automatic adjustment of conditions e.g. page 25, lines 11-13 and page 32, lines 28-32); performing the sequence of operations to carry out the biological experiment in the defined space according to the protocol, the sequence of operations including dispensing cells into a container with a growth medium, and transferring the container with the cells and the growth medium into an enclosure for culturing the cells (claim 1 stipulates that cells are introduced into a culture vessel; page 19, lines 19-25 mentions how culture vessels are transferred to an internal chamber of an incubator); and periodically before or as the sequence of operations are performed, obtaining observations of the particular conditions at least some of which include an incubation period in which the container with the cells and the growth medium is held in the enclosure, physical and chemical conditions in the defined space or within the enclosure, one or more physical or chemical properties of the cells or the growth medium within the container, or conditions of the cells or their concentration within the container (claims 14 and 17: monitoring the conditions of the growth media and cell; page 25, lines 11-13: automatically monitoring); and comparing the particular conditions as observed to the particular conditions as prescribed; and when a particular condition of the particular conditions as observed deviates from the particular condition as prescribed by more than a predetermined threshold for the particular condition (this is implicit in the automated control and monitoring to adjust conditions for e.g. optimal growth: page 25, lines 11-13 and page 32, lines 28-32), interrupting the sequence of operations; accessing a corrective protocol of the corrective protocols that specifies an operation for remediating the particular condition as observed to within the predetermined threshold of the particular condition as prescribed; 
performing the operation to remediate the particular condition according to the corrective protocol; and  resuming the sequence of operations (all also implicit in the automated control and monitoring to adjust conditions for e.g. optimal growth: page 25, lines 11-13 and page 32, lines 28-32).
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
It would have been within the common sense, predictability, knowledge and routine skill or one of ordinary skill in the art to monitor the cell culturing process  and periodically detecting and measuring parameters to recognize and adjust conditions which are optimized for the experiment because the incubation would be better in an internal chamber of an incubator than in a transfer chamber and because monitoring and adjusting conditions allows for optimization.
As to claim 40, both the transfer manipulator and the automatically monitoring and adjusting cell culture conditions are computer controlled, which implicitly amounts to the computer readable storage medium configured to store a protocol for a biological experiment; robot and sensors are present and configured to perform the operations described above (page 25, lines 11-32; page 30, lines 1-8)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masquelier; Don et al.; Blanchard; Alan; Bernate; Jorge et al.; Nazareth; Emanuel et al.; Cannon; Howard et al.; Blanchard; Alan; Masquelier; Don et al.; Bernate; Jorge et al.; Masquelier; Don et al.; Hung; Paul J. et al.; CIPRIANI; Florent et al.; Nozaki; Takayuki et al.; Henon; Philippe et al.; OURA; Mitsuhiro et al.; Chang; Jim Yuchen et al.; and Drake, Rosemary Ann Lucy et al. disclose cell culture methods and devices for performing cell cultures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/Primary Examiner, Art Unit 1798